Title: From George Washington to Major General Nathanael Greene, 17 May 1778
From: Washington, George
To: Greene, Nathanael


                    
                        Sir
                        Head Quarters [Valley Forge] 17th May 1778
                    
                    Every piece of intelligence from Philadelphia makes me think it more & more probable, that the Enemy are preparing to evacuate it—Whether they intend to leave the Continent, or only go to some other part of it must be uncertain. There are some reasons that induce a suspicion they may intend for New York. In any case it is absolutely necessary, we should be ready, for an instant movement of the army. I have therefore to request you will strain eve[r]y nerve, to prepare without delay the necessary provisions in your department for that purpose. The most pressing and immediate object of your attention will be the procuring a large number of Waggons for transporting baggage provisions &c., and some good horses for the artillery. You will call upon this State and use every other mean in your power for a supply. The scarcity of forage will not allow any number of horses being brought into Camp; but it is essential the horses & Waggons should be collected at  different places in the vicinity of Camp, where they can be furnished with forage, & drawn expeditiously to the army. Tents should also be provided and hastened forward with all possible speed; not only with a view to a general movement, but also on account of the advancing hot season, from which we already begin to experience very unhappy effects, and have reason to apprehend worse, if we keep the men much longer in huts. We probably have no time to lose; and I shall rely upon your exertions, that every thing will be done, on your part, to enable us to be prepared for events. Let me know what prospects you have, and when you think you will have it in your power to answer the present exigency. I am &c.
                    
                        G. W——n
                    
                    
                        P.s. As we may have to go to the No. river Magazines of forage should immediately be provided on the different routs, particularly those by way of Coryels—Morris Town &c. & Trenton Boundbrook Westfield &c. smaller ones should be formed on the road by Howels ferry Goshen &c.
                        You will also immediately have the boats on the Delaware inspected and got ready in all respects to transport the army across. Those which want it must be repaired.
                    
                